Case 2:19-bk-14989-WB      Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34           Desc
                            Main Document    Page 1 of 55


 1    STEVEN M. SPECTOR (SBN: 51623)
         sspector@buchalter.com
 2    ANTHONY J. NAPOLITANO (SBN: 227691)
         anapolitano@buchalter.com
 3    BUCHALTER, A Professional Corporation
      1000 Wilshire Boulevard, Suite 1500
 4    Los Angeles, CA 90017-2457
      Telephone: (213) 891-0700
 5    Facsimile:: (213) 896-0400
 6    ADAM H. FRIEDMAN (pro hac vice to be filed)
         afriedman@olshanlaw.com
 7    OLSHAN FROME WOLOSKY LLP
      1325 Avenue of the Americas
 8    New York, NY 10019
      Telephone: (212) 451-2216
 9    Facsimile: (212) 451-2222
10    Attorneys for secured creditor
      HILLAIR CAPITAL MANAGEMENT, LLC
11
                            UNITED STATES BANKRUPTCY COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
                                     LOS ANGELES DIVISION
14
     In re                                   Lead Case No. 2:19-bk-14989-WB
15
     SCOOBEEZ, INC., et al.                  Chapter 11
16
                       Debtors and Debtors   (Jointly Administered with
17                     in Possession.        Case Nos. 2:19-bk-14991; 2:19-bk-14997)
18
     Affects:                                DECLARATION OF SEAN M. MCAVOY IN
19                                           SUPPORT OF HILLAIR CAPITAL
             All Debtors                     MANAGEMENT, LLC’S OPPOSITION TO
20                                           DEBTORS’ MOTION FOR ENTRY OF
             SCOOBEEZ, INC., only            INTERIM ORDER AUTHORIZING USE OF
21
             SCOOBEEZ GLOBAL, INC.           CASH COLLATERAL ON AN INTERIM BASIS
22           only
                                             [Opposition and Declaration of Steven Spector
23           SCOOBUR, LLC only               concurrently filed.]

24                                           Hearing:
                                             Date:          May 14, 2019
25                                           Time:          2:00 p.m.
                                             Place:         U.S. Bankruptcy Court
26
                                                            Courtroom 1375
27                                                          255 East Temple Street
                                                            Los Angeles, CA 90012
28
                                                 1

     BN 36439690V2
Case 2:19-bk-14989-WB         Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34                Desc
                               Main Document    Page 2 of 55


 1                               DECLARATION OF SEAN M. MCAVOY

 2           I, Sean M. McAvoy, hereby declare, as follows:

 3           1.       I am a member and co-founder of Hillair Capital Management LLC and Hillair

 4   Capital Advisors LLC, the general partner of Hillair Capital Investments LP (collectively,

 5   “Hillair”), senior secured creditor of Scoobeez, Inc., a California corporation, debtor in the above-

 6   captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez Global,

 7   Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”) and

 8   Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the “Debtors”).

 9           2.       I submit this declaration in support of Hillair’s concurrently filed supplemental

10   Opposition to Debtors’ Motion for Entry of Interim Order Authorizing Use of Cash Collateral on

11   an Interim Basis (the “Motion”). The following facts are true to the best of my own personal

12   knowledge, except where stated on information and belief, and as to those facts, I believe them to

13   be true. If called as a witness, I could and would testify competently to the facts set forth herein.

14           3.       As it relates to the Debtors, I am one of the individuals at Hillair responsible for

15   overseeing and managing the Debtors’ credit facility. Additionally, as part of my duties at

16   Hillair, I am one of the custodians of the books, correspondence, agreements, records, files and

17   other banking-related documents maintained at Hillair as they pertain to the Debtors.

18           4.       In the ordinary course of Hillair’s business and consistent with its policies and

19   procedures, a record of all contracts and agreements to which Hillair is a party is maintained by

20   Hillair, along with written and computerized records of all sums loaned or advanced to customers,

21   payments made, interest and other charges of the balance owing (collectively, the “Records”). I

22   am informed and believe that (i) the Records constitute writings taken or made and kept in the

23   course of the regularly conducted business activity of Hillair; (ii) it is the regular practice of

24   Hillair to have these Records made, kept, and preserved; (iii) such Records are made at or near

25   the time of the acts or events recorded, by employees or contractors of Hillair with a business

26   duty to do so; and (iv) the Records are made by, or are made from information transmitted by,

27   employees or contractors of Hillair who have personal knowledge of the acts and events recorded

28
                                                       1
                          DECLARATION OF SEAN M. MCAVOY IN SUPPORT OF OPPOSITION TO
                     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
     BN 36439690V2
Case 2:19-bk-14989-WB         Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34               Desc
                               Main Document    Page 3 of 55


 1   in such Records and with a business duty to so record such acts and events. Hillair operates in

 2   reliance upon these procedures.

 3           5.       I have access to Hillair’s Records, either through Hillair’s computer systems or in

 4   hard-copy files maintained in my office or in the offices of Hillair’s personnel from whom I can

 5   obtain the business records. To the best of my abilities and resources, I have reviewed Hillair’s

 6   applicable books, documents, and records relating to the Debtors.

 7           6.       Based upon my role as a co-founding partner of Hillair and my duties and

 8   responsibilities in that role, I am sufficiently acquainted with the method and manner of

 9   preparation and maintenance of the business records of Hillair for the relevant time period. As of

10   the date of this Declaration, I have reviewed the Records relating to Hillair’s dealings with the

11   Debtors in connection with the Debtors’ outstanding obligatins owing to Hillair. By virtue of my

12   personal involvement in this matter and with the transactions at issue, and in reviewing the

13   documents and correspondence by, between and among Hillair and the Debtors, I affirm the

14   documents referred to herein and attached as exhibits to be authentic business records of Hillair,

15   and I know the following to be true.

16           A.       Hillair provides Secured Financing to the Debtors.
17           7.       On October 7, 2016, Scoobeez Global and Hillair entered into that certain

18   Securities Purchase Agreement (the “First SPA”). A true and complete copy of the First SPA is

19   attached hereto as Exhibit 1. Under the First SPA, Scoobeez Global issued to Hillair its 8%

20   Senior Secured Convertible Debenture Due October 1, 2018 in the principal sum of $5,800,000

21   due on October 1, 2018 (the “First Debenture”). A true and complete copy of the First Debenture

22   is attached hereto as Exhibit 2.

23           8.       On January 30, 2017, Scoobeez Global and Hillair entered into that certain

24   Securities Purchase Agreement (the “Second SPA”). A true and complete copy of the Second

25   SPA attached hereto as Exhibit 3. Under the Second SPA, Scoobeez Global issued to Hillair its

26   8% Senior Secured Convertible Debenture Due January 1, 2019 in the principal sum of

27   $8,584,000 (the “Second Debenture”) due on or before January 1, 2019 (the “Maturity Date”). A

28   true and complete copy of the Second Debenture is attached hereto as Exhibit 4.
                                                   2
                          DECLARATION OF SEAN M. MCAVOY IN SUPPORT OF OPPOSITION TO
                     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
     BN 36439690V2
Case 2:19-bk-14989-WB         Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34                Desc
                               Main Document    Page 4 of 55


 1           9.       The Second Debenture includes the obligations of Scoobeez Global to Hillair due

 2   under the First Debenture.

 3           10.      On October 7, 2016, the Debtors entered into that certain Subsidiary Guarantee in

 4   favor of Hillair. A true and complete copy of the Subsidiary Guarantee is attached hereto as

 5   Exhibit 5.Under the Subsidiary Guarantee, Scoobeez and Scoobur, jointly and severally,

 6   unconditionally guaranteed the repayment of Scoobeez Global’s obligations to Hillair.

 7           11.      To secure repayment of all obligations owing to Hillair, on October 7, 2016, the

 8   Debtors, jointly and severally, executed a Security Agreement. A true and complete copy of the

 9   Security Agreement is attached hereto as Exhibit 6. The Security Agreement granted Hillair a

10   security interest in substantially all of the assets of the Debtors, including accounts receivable and

11   the proceeds thereof. Hillair duly perfected its security interest in the assets by filing UCC-1
12   financing statements as follows: (a) as to Scoobeez Global, a financing statement was filed with
13   the Idaho Secretary of State on October 11, 2016, as File No. B-2016-1183112-1; (b) as to
14   Scoobeez, a financing statement was filed with the California Secretary of State on October 11,
15   2016 as File No. 16-7550581531; (c) as to Scoobur, a financing statement was filed with the
16   California Secretary of State on October 11, 2016 as file no. 16-7550581210.             A true and
17   complete copy of the UCC-1 are collectively attached hereto as Exhibit 7.
18           B.       The Debtors defaults on their obligations owing to Hillair.
19           12.      Events of monetary and non-monetary default by the Debtors under both the
20   Second Debenture and the Subsidiary Guarantee have occurred, and continue to occur.

21   Specfically, the Debtors failed to pay the entire amount due and owing to Hillair under the

22   Second Debenture on the Maturity Date.

23           13.      Other significant defaults include but are not limited to: (i) the incurrence of

24   indebtedness greater than the agreed maximum as referenced in Section 7(a) of the Second

25   Debenture without the prior written consent of Hillair; (ii) the failure to make Periodic

26   Redemption Payments and the failure to pay accrued interest thereon; (iii) the failure to make

27   Quarterly Interest Payments; and (iv) suffering a material adverse change in its financial

28   condition which has impaired its ability to perform under the Second SPA and Second Debenture.
                                                      3
                          DECLARATION OF SEAN M. MCAVOY IN SUPPORT OF OPPOSITION TO
                     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
     BN 36439690V2
Case 2:19-bk-14989-WB         Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34               Desc
                               Main Document    Page 5 of 55


 1            14.     As a result of the Debtors’ failure to pay the obligations owing to Hillair by the

 2   Maturity Date, Hillair sent a notice of default and demand for payment to Scoobeez Global (the

 3   “Default Letter”). Scoobeez has failed and refused, and continues to fail and refuse, to pay the

 4   sums due thereunder or any part thereof.

 5            15.     As a result, there is due, owing and unpaid to Hillair by the Debtors the principal

 6   sum of $11,153,098, plus accrued and accruing unpaid interest, late charges, and legal fees

 7   together with other miscellaneous charges set forth in the Second Debenture.

 8            C.      The Debtors’ most recent annual report reveals a significant number
                      of financial issues affecting the company.
 9
              16.     Scoobeez Global’s shares are publically traded on the OTC Market “Pink Sheets”.
10
     As a publicly traded company, Scoobeez Global files reports pursuant to the Pink Basic
11
     Disclosure Guidelines. Scoobeez Global’s most recent annual report is dated April 12, 2019 for
12
     the year ending December 31, 2018 (the “2018 Annual Report”). A true and correct copy of the
13
     2018 Annual Report is attached hereto as Exhibit 8.
14
              17.     In their 2018 Annual Report, Note 10 to the Debtors’ Consolidated Financial
15
     Statements discloses the Debtors’ obligations owing to Hillair. The Debtors state:
16
              [T]he Company recently conducted due diligence and found inconsistencies in the
17            total balances of the Note documents that Hillair has provided. The Company is
              in the process of working with Hillair to identify the correct amount of the
18            combined loans, as the terms were negotiated and signed electronically by the
19            prior CFO, with whom the Company is in current litigation. There may be a
              markdown of the total amount of the Loan due to moneys missing and/or
20            renegotiating of the entire note.

21   However, this statement is false. This statement in a public securities filing is astonishing and

22   false.   The “note documents” were not signed by the “former CFO” (i.e., Imran Firoz)

23   electronically or in any other manner. The note documents were signed by Shahan Ohanessian.

24            18.     Moreover, the Debtors are not “working with” Hillair to “identify the correct

25   amount of the combined loans” nor is there a “markdown” or any “money missing.”

26            19.     On March 19, 2019, Hillair sent the Default Letter to the Debtors formally placing

27   them on notice and demanding payment. On March 26, 2019, counsel for Scoobeez Global sent a

28   letter to Hillair acknowledging the receipt of the Default Letter.
                                                       4
                          DECLARATION OF SEAN M. MCAVOY IN SUPPORT OF OPPOSITION TO
                     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
     BN 36439690V2
Case 2:19-bk-14989-WB           Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34             Desc
                                 Main Document    Page 6 of 55


 1           20.      Under the Pink Sheet Guidelines, the Default Letter constituted a material

 2   corporate event requiring a public disclosure filing. This disclosure was required by March 25,

 3   2019 at the latest. Hillair has searched the public records and found no such disclosure.

 4           21.      Similarly, the filing of a bankruptcy petition is a material event which requires

 5   public company disclosure. The Debtors did not timely make the required public disclosures of

 6   their bankruptcy filing.

 7           D.       The formation of the Debtors’ affiliate, Scoobeez Deliveries, Inc.
 8           22.      Hillair recently discovered that the Debtors or their insiders have incorporated a

 9   new entity called Scoobeez Deliveries, Inc., a California corporation (“Scoobeez Deliveries”), on

10   April 3, 2019—less than a month prior to the commencement of the Debtors’ bankruptcy cases.

11   A copy of the Articles of Incorporation for this entity is attached hereto as Exhibit 9.

12           23.      The existence of this entity (which is required to execute a guaranty in favor of

13   Hillair under the Guaranty Agreement) was not disclosed to Hillair (or the Debtors’ public

14   shareholders in securities filings) and raises many red flags.

15           E.       The Debtors’ former CFO’s Whistleblower Report.
16           24.      During the time that financing was provided to Scoobeez, Hillair dealt with the

17   Debtors’ CFO, Imran Firoz. On March 15, 2017, Firoz, sent a twenty-five page unsolicited report

18   (the “Whistleblower Report”) to the Board of Directors of ABT Holdings, Inc. n/k/a Scoobeez

19   Global, of which Hillair was a member, outlining various actions taking by the Debtors’ majority

20   shareholder and CEO resulting in the misappropriation of $1.7 million in funds of the Debtor

21   among other things. A true and complete copy of the Whistleblower Report is attached hereto

22   Exhibit 10.

23           25.      On February 7, 2019, Firoz filed a Cross-Complaint for, among other things,

24   breach of fiduciary duty, breach of contract, wrongful termination, retaliation, and conversion in

25   the state court action designated as Firoz v. Scoobeez Global, Inc., et al., Case No. EC067690

26   (L.A. Sup. Ct.).     A true and complete copy of the Cross-Complaint is attached hereto as

27   Exhibit 11.

28
                                                       5
                          DECLARATION OF SEAN M. MCAVOY IN SUPPORT OF OPPOSITION TO
                     MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL
     BN 36439690V2
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                         Main Document    Page 7 of 55
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                         Main Document    Page 8 of 55




                                                                   Exhibit 1, Page 8
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                         Main Document    Page 9 of 55




                                                                   Exhibit 1, Page 9
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 10 of 55




                                                                  Exhibit 1, Page 10
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 11 of 55




                                                                  Exhibit 1, Page 11
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 12 of 55




                                                                  Exhibit 1, Page 12
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 13 of 55




                                                                  Exhibit 1, Page 13
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 14 of 55




                                                                  Exhibit 1, Page 14
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 15 of 55




                                                                  Exhibit 1, Page 15
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 16 of 55




                                                                  Exhibit 1, Page 16
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 17 of 55




                                                                  Exhibit 1, Page 17
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 18 of 55




                                                                  Exhibit 1, Page 18
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 19 of 55




                                                                  Exhibit 1, Page 19
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 20 of 55




                                                                  Exhibit 1, Page 20
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 21 of 55




                                                                  Exhibit 1, Page 21
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 22 of 55




                                                                  Exhibit 1, Page 22
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 23 of 55




                                                                  Exhibit 1, Page 23
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 24 of 55




                                                                  Exhibit 1, Page 24
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 25 of 55




                                                                  Exhibit 1, Page 25
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 26 of 55




                                                                  Exhibit 1, Page 26
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 27 of 55




                                                                  Exhibit 1, Page 27
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 28 of 55




                                                                  Exhibit 1, Page 28
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 29 of 55




                                                                  Exhibit 1, Page 29
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 30 of 55




                                                                  Exhibit 1, Page 30
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 31 of 55




                                                                  Exhibit 1, Page 31
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 32 of 55




                                                                  Exhibit 1, Page 32
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 33 of 55




                                                                  Exhibit 1, Page 33
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 34 of 55




                                                                  Exhibit 1, Page 34
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 35 of 55




                                                                  Exhibit 1, Page 35
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 36 of 55




                                                                  Exhibit 1, Page 36
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 37 of 55




                                                                  Exhibit 1, Page 37
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 38 of 55




                                                                  Exhibit 1, Page 38
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 39 of 55




                                                                  Exhibit 1, Page 39
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 40 of 55




                                                                  Exhibit 1, Page 40
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 41 of 55




                                                                  Exhibit 1, Page 41
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 42 of 55




                                                                  Exhibit 1, Page 42
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 43 of 55




                                                                  Exhibit 1, Page 43
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 44 of 55




                                                                  Exhibit 1, Page 44
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 45 of 55




                                                                  Exhibit 1, Page 45
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 46 of 55




                                                                  Exhibit 1, Page 46
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 47 of 55




                                                                  Exhibit 1, Page 47
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 48 of 55




                                                                  Exhibit 1, Page 48
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 49 of 55




                                                                  Exhibit 1, Page 49
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 50 of 55




                                                                  Exhibit 1, Page 50
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 51 of 55




                                                                  Exhibit 1, Page 51
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 52 of 55




                                                                  Exhibit 1, Page 52
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 53 of 55




                                                                  Exhibit 1, Page 53
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 54 of 55




                                                                  Exhibit 1, Page 54
Case 2:19-bk-14989-WB   Doc 47 Filed 05/13/19 Entered 05/13/19 12:34:34   Desc
                        Main Document    Page 55 of 55




                                                                  Exhibit 1, Page 55
